Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/03/2022 has been entered.

 
DETAILED ACTION
Claims 2, 5 and 11-22 are pending in the Claim Set filed 8/03/2022.
Claims 2 (Independent Claim) has been amended.
Claim 1, 3, 4, 6-10 and 23-27 are canceled.
Claims 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 2, 5, 11, 12, 21 and 22 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections

The rejection of claims 2, 5, 11, 12, 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claim amendments.
The rejection of claims 2, 5, 11, 12, 21 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dungworth et al (US20070224899, of record), as evidenced by PubChem (retrieved from on-line website: https://pubchem. ncbi.nlm.nih.gov/compound /2-_Tert-butylamino_ethyl-methacrylate, retrieved 07/27/2019), Hodgdon et al (USP 4231855), Hiwatashi et al (US 20040223933) and Klein et al (USP 3950398, of record). Is withdrawn in favor of the NEW GROUNDS of Rejection as set forth below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 2, 5, 11, 12, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites:
A substantive cationized hydrogel microcapsule comprising a lipophilic core material and a polymeric shell material, wherein the polymeric shell consists of:
a) 60 to 95% by weight of an oil soluble mono functional ethylenically
unsaturated amine monomer that has a water solubility of less than 2.0 g/100 g of water, wherein the amine monomer is selected from Tertiary-butylaminoethyl methacrylate (TBAEMA), n-Butylaminoethyl methacrylate (NBAEMA), Diethylaminoethyl methacrylate (DP AEMA),
Dimethylaminoethyl methacrylate (DMAEMA), Diisopropyaminoethyl methacrylate
(DPAEMA), Dibutylaminoethyl methacrylate (DBAEMA), Dipropylaminoethyl methacrylate
(DP AEMA), Tertiary pentylaminoethyl methacrylate (TP AEMA), Tertiary hexylaminoethyl
methacrylate (THAEMA), Tertiarbutylaminopropyl methacrylate (TBAPMA),
Diethylaminopropyl methacrylate (DEAPMA), Dimethylaminopropyl methacrylate (DMAPMA) and mixtures thereof; and
b) 20 to 45% by weight of a polyfunctional ethylenically unsaturated
monomer 1s selected from the group consisting of divinyl benzene, ethylene glycol
di(meth)acrylate, di(ethylene glycol) di(meth)acrylate, triethylene glycol di(meth)acrylate, propylene glycol di(meth)acrylate, 1,4-butanediol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, glycerol di(meth)acrylate, 1,3-butanediol di(meth)acrylate, neopentyl glycol di(meth)acrylate, 1,10-decanediol di(meth)acrylate, pentaerythritol tri(meth)acrylate, pentaerythritol tetra(meth)acrylate, dipentaerythritol hexa (meth) acrylate, triallyl formal tri(meth)acrylate, allyl methacrylate, trimethylol propane tri(meth)acrylate, tributanediol di(meth)acrylate, PEG 200 di(meth)acrylate, PEG 400 di(meth)acrylate, PEG 600 di(meth)acrylate, 3-acryloyloxyglycol monoacrylate, triacryl formal, triallyl isocyanate, triallyl isocyanurate, and mixtures thereof;
wherein the amine groups on the polymeric shell are protonated or alkylated by treatment with a cationizing agent, wherein the cationizing agent is selected from the group consisting of an inorganic acid, an organic acid, a quaternizing agent, or a mixture thereof, wherein the microcapsule has a mean particle size of l-2000μm, wherein the microcapsule has % by weight of polymeric shell material of 6-20% by weight of the microcapsule, and wherein the microcapsules exhibit a half-height of less than 300°C.

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention
The broad genus subject matter:
A polymeric shell consisting of component (a): an oil soluble mono functional ethylenically unsaturated amine monomer and mixtures thereof, would encompass a vast number of varied mixtures of different monomers of components (a) thereof in amounts that vary over the range of 60-90 % weight. 
Additionally, a polymeric shell further consisting of component (b): a polyfunctional ethylenically unsaturated monomer and mixtures thereof, would encompass a vast number of varied mixtures of different monomers of components (a) thereof in amounts that vary over the range of 20-45% % weight.
Accordingly, when all of the different component(s) (a) and mixtures thereof and varied weight ranges thereof are combined (i.e., polymerized) with all of the potential different component(s) (b) and mixtures thereof and varied weight ranges thereof, as claimed in Instant Claim 2, to provide a polymeric shell, as claimed in Instant Claim 2, would encompass a polymeric shell that includes a vast number of seemingly limitless number polymers that provides a substantive cationized hydrogel microcapsule comprising a lipophilic core material and a polymeric shell material that exhibit a half-height of less than 300°C. 
The problem is especially critical with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, as here: 
Claim 2 is directed to a substantive cationized hydrogel microcapsule comprising a lipophilic core material and a polymeric shell material that exhibits a half-height of less than 300°C.
If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus) See MPEP § 2163. Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336 (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the Specification, including original claim language, demonstrates that the Applicant has invented species sufficient to support a claim to a genus.
Thus, claim 1 encompasses an array of polymeric shells consisting of varied polymeric mixtures wherein the molecular weight(s) and/or polydispersity and degree of crosslinking thereof is not instantly limited, all of which are required to exhibits a half-height of less than 300°C.
Instant Specification on page 26 in Example 3 discloses Preparation of 60% weight DEAEMA and 40% weight BDDA microcapsule shell, wherein an aqueous dispersion of microcapsules formed thereof was cooled to room temperature and glacial acetic acid dissolved in water added to form the cationized hydrogel microcapsules.
Similarly, cationized hydrogel microcapsules using 80% weight DEAEMA and 20% weight BDDA in Example 4 was disclosed in the Specification on page 27. Example 6 uses dimethyl sulphate to form the cationic hydrogel shell microcapsules instead of glacial acetic acid. Further, Examples 8 and 9 disclose on pages 28-29 (Table 3) using oil soluble monomers: DMAEMA, DPAEMA and TBAEMA with BDDA and glacial acetic acid to form the cationized hydrogel microcapsules. Further, Example 13 uses butane diol diacrylate as (c).
Notably, Instant Specification on pages 30-31 and in Table 5 discloses that two microcapsule samples were prepared following Example 3 with the exception that the
monomer mixture comprised of 45% weight of TBAEMA and 55% weight BDDA and two different core materials. The cores are listed in Table 5 along with the respective half heights, wherein the half height (0C) values for lipophilic cores: isopropyl myristate and Bodaciuos K/62930 fragrance are 294 and 256, respectively (i.e., microcapsules exhibit a half-height of less than 300°C). HOWEVER, the mixture of 45:55; TBAEMA: BDDA (polymeric shell from thereof) is outside the claimed ranges as claimed in Claim 2, where 45% weight of TBAEMA lies below the claimed amount of 60-90 % by weight of component (a) and 55% weight BDDA lies above the claimed amount of 20-45 % by weight of component (b).
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.” While the court recognizes that, in claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass, it is also recognized that for a broad generic claim, the Specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that Applicant was in possession of the claimed invention, as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)). 
Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP §2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP §2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. 
The factors considered in the Written Description requirement are: (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have not been considered, a sufficient amount for a prima facie case are discussed below. 
Regarding (1) Level of skill and knowledge in the art: The level of skill and knowledge in the art is high, generally that of an artisan, e.g., PhD chemist skilled in polymer chemistry, TGA analysis of polymeric materials and determining Zeta potentials thereof.
Regarding (2-5) Physical and/or chemical properties; functional characteristics: Half-heights of substantive cationized hydrogel microcapsules determined by TGA analysis and corresponding Zeta potentials thereof. 
Based on the foregoing, it is evident that the genus of substantive cationized hydrogel microcapsules embraced by the claims is extremely broad, whereas the Specification appears to identify a very limited selection of examples of polymeric shell consisting of oil soluble mono functional ethylenically unsaturated amine monomers (a) and polyfunctional ethylenically unsaturated monomers (b), e.g., TBAEMA: BDDA, without disclosing any single species or a group of species having identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed composition as claimed in Instant Claim 2.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of any multi-arm polyethylene glycol terminated with a thiol and any multi-arm polyethylene glycol terminated with a maleimide of instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. The remaining claims are rejected at least for the reason that they are dependent on a rejected claim


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 2, 5, 11, 12, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites (in part):
an oil soluble mono functional ethylenically unsaturated amine monomer that has a water solubility of less than 2.0 g/100 g of water.
However, the solubility of a substance, i.e., amount of ethylenically unsaturated amine monomer, in water depends on the temperature of the water in which the solubility of the substance is provided. Thus, the limitation of a water solubility of less than 2.0 g/100 g of water as recited in claim 2 is indefinite (unclear) without specifying the temperature at which an amount of substance is soluble. Clarification is required.
The remaining claims are rejected as depending from a rejected claim.


Response to Arguments

Applicant’s arguments provided in the reply filed 8/03/2022 with respect to the rejections of claims 2, 5, 11, 12, 21 and 22 in the 103 rejection filed 2/04/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
However, upon further consideration, a New Grounds of Rejections are made as set forth above.
Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626